                    Case 3:18-cv-06009-BJR Document 22 Filed 09/14/20 Page 1 of 3




 1

 2

 3

 4

 5                                                                Hon. Barbara J. Rothstein

 6
                           IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8
       ROBERT A. SHOBERG,                                     No. 3:18-cv-06009-BJR
 9

10                                        Plaintiff,          STIPULATION AND
                                                              ORDER OF DISMISSAL
11                       vs.

12     GRAYS HARBOR COUNTY, et al,
13                                       Defendants.
14
                                            STIPULATION
15
            COME NOW the parties to this action, by and through counsel of record, and stipulate
16
     that the above-entitled action may be dismissed with prejudice, all claims having been settled
17
     among the parties.
18
19          Dated this 9th day of September, 2020.

20   LAW, LYMAN, DANIEL,
     KAMERRER & BOGDANOVICH, P.S.
21
     By     /s/ Guy Bogdanovich___
22   Guy Bogdanovich, WSBA #14777
     P.O. Box 11880
23   Olympia, WA 98508
     Office: (206) 754-3480
24   Email: gbogdanovich@lldkb.com
     Attorney for Defendants
25

26

       STIPULATION AND ORDER                                            LAW, LYMAN, DANIEL,
       OF DISMISSAL – 1                                             KAMERRER & BOGDANOVICH, P.S.
                                                                                     ATTORNEYS AT LAW
                                                                       2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                     P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.:   3:18-cv-06009-BJR                                        (360) 754-3480 FAX: (360) 357-3511
                    Case 3:18-cv-06009-BJR Document 22 Filed 09/14/20 Page 2 of 3




 1   KATHERINE L. SVOBODA,
     Prosecuting Attorney for Grays Harbor County
 2
     By     /s/ Jennifer L. Wieland__
 3   Jennifer L. Wieland, WSBA #12141
     Senior Deputy Prosecuting Attorney
 4   102 W. Broadway Avenue, Room 102
     Montesano, WA 98563
 5   Office: (360)249-3951
     Email: jwieland@grays-harbor.wa.us
 6   Attorney for Defendants
 7   CAMPBELL LAW FIRM, INC., P.S.
 8   By      _/s/_Scott A. Campbell___
     Scott A. Campbell, WSBA #19595
 9   115 S. 1st Street
     Montesano, WA 98563
10   Office: (360)249-8482
     Email: scott@graysharborattorney.com
11   Attorney for Plaintiff
12                                               ORDER
13
            Having considered the Stipulation above, the Court hereby orders that the Complaint for
14
     Return of Personal Property on file in this action (Dkt. 1-2) be and the same is hereby
15
     DISMISSED, with prejudice.
16

17          DATED this 14th day of September, 2020.

18
19

20
                                                     A
                                                     Barbara Jacobs Rothstein
                                                     U.S. District Court Judge
21

22

23

24

25

26

       STIPULATION AND ORDER                                              LAW, LYMAN, DANIEL,
       OF DISMISSAL – 2                                               KAMERRER & BOGDANOVICH, P.S.
                                                                                      ATTORNEYS AT LAW
                                                                        2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                      P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.:   3:18-cv-06009-BJR                                         (360) 754-3480 FAX: (360) 357-3511
                   Case 3:18-cv-06009-BJR Document 22 Filed 09/14/20 Page 3 of 3




 1   Presented by:
 2   LAW, LYMAN, DANIEL,
     KAMERRER & BOGDANOVICH, P.S.
 3

 4   By     /s/ Guy Bogdanovich___
     Guy Bogdanovich, WSBA #14777
 5   P.O. Box 11880
     Olympia, WA 98508
 6   Office: (206) 754-3480
     Email: gbogdanovich@lldkb.com
 7
     Attorney for Defendants
 8   KATHERINE L. SVOBODA,
     Prosecuting Attorney for Grays Harbor County
 9
     By     /s/ Jennifer L. Wieland__
10   Jennifer L. Wieland, WSBA #12141
     Senior Deputy Prosecuting Attorney
11   102 W. Broadway Avenue, Room 102
12   Montesano, WA 98563
     Office: (360)249-3951
13   Email: jwieland@grays-harbor.wa.us
     Attorney for Defendants
14
     CAMPBELL LAW FIRM, INC., P.S.
15
     By      _/s/ Scott A. Campbell____
16   Scott A. Campbell, WSBA #19595
     115 S. 1st Street
17   Montesano, WA 98563
     Office: (360)249-8482
18   Email: scott@graysharborattorney.com
19   Attorney for Plaintiff

20

21

22

23

24

25

26

      STIPULATION AND ORDER                                        LAW, LYMAN, DANIEL,
      OF DISMISSAL – 3                                         KAMERRER & BOGDANOVICH, P.S.
                                                                               ATTORNEYS AT LAW
                                                                 2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                               P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
      Cause No.:   3:18-cv-06009-BJR                                   (360) 754-3480 FAX: (360) 357-3511
